Citation Nr: 1332698	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right arm/shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from November 1990 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 RO decision.  The Veteran presented sworn testimony before a Decision Review Officer during a July 2008 hearing on appeal at the RO.  His representative specified that the Veteran desired the RO hearing in lieu of a hearing before a Veterans Law Judge.

This case was before the Board in October 2011, at which time it was remanded for additional development.  The case has been returned for appellate review.  

The RO denied service connection for a shoulder condition (without identifying which shoulder) in the February 2006 decision at issue.  In regards to the Veteran's claimed shoulder condition, at his hearing, the Veteran explained that he was requesting service connection for a right shoulder disability.  He indicated that he did not have problems with his left shoulder.  Thus, it appears that the issue was listed incorrectly on the title page of the October 2011 remand as service connection for a left arm/shoulder disability.  Thereafter, the RO adjudicated the claim as a left shoulder disability in an August 2012 Supplemental Statement of the Case.  Given this error, the case must be remanded for readjudication of entitlement to service connection for a right shoulder disability.  

At the RO hearing, the Veteran also indicated that he wanted service connection for both knees.  The RO has only developed the issue of service connection for a right knee disability, for appellate review.  As the Agency of Original Jurisdiction (AOJ), the RO must consider the claim for service connection for a left knee disability in the first instance, the Board does not have jurisdiction over this claim.  It is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In this decision, for reasons and bases that will be discussed, the Board is reopening the claim for service connection for back and right knee disabilities because there is new and material evidence.  The Board is remanding the reopened claims and the claim for a right shoulder disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  In an unappealed July 1995 decision, the RO initially considered and denied the claims for service connection for a right knee and back disabilities as not well grounded; the RO determined the evidence of record did not establish the Veteran had permanent residual or chronic disability of the right knee and back.

2.  The additional evidence received or otherwise obtained since that July 1995 rating decision which denied service connection for right knee and back disabilities is not cumulative or redundant of evidence already considered in that decision and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The RO's July 1995 decision initially considering and denying his claims for service connection for  right knee and back disabilities is final; new and material evidence since has been submitted to reopen the claims  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision contained herein-that is, the reopening of this claim for right knee and back disabilities, the Board will not, at this time, determine whether there has been sufficient compliance with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Additional evidentiary development is necessary and requested in the remand.  

III.  Whether there is New and Material Evidence to Reopen the Claims of Entitlement to Service Connection for Right Knee and Back Disabilities

The RO first considered and denied these claims in July 1995.  At the time, the evidence included the Veteran's service treatment records (STRs) which showed complaints and treatment regarding his right knee and back.  However, no chronic right knee or back disability was identified at the time of the claim.  The RO determined that the evidence failed to establish that the Veteran had permanent residual or chronic disabilities - in part, because he had failed to report for his VA compensation examination at the Indianapolis VAMC that had been scheduled to determine disability.

The RO appropriately notified him of that July 1995 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  That decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Here, though, this regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of that earlier appeal period, that is, during the one-year period following the July 1995 decision initially considering and denying the claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

He filed his current petition to reopen this claim in July 2005.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The RO's July 1995 decision therefore marks the starting point for determining whether there is new and material evidence to reopen this claim because that was the last final and binding denial of this claim.  Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered when making this new-and-material determination is that added to the record since the last final and binding disallowance of the claim, regardless of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).  

The additional evidence since submitted includes his testimony and written statements, lay statements of co-workers and relatives, and VA treatment records.
 
At his hearing, the Veteran stated that his treating VA physician used the word "chronic" when referring to his back disability.  He is competent even as a layman to report the statements of his VA physician, even in the absence of any contemporaneous medical evidence such as actual treatment records confirming these statements.  His testimony is material in that it raises the possibility that the Veteran has a current chronic back disability.  And his lay statements concerning this is presumed credible, albeit just for the limited purpose of determining whether his lay statements are new and material evidence.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Notably, VA medical evidence on file reflects that the Veteran has chronic right knee and back pain and had received a variety of treatments including chiropractic care, physical therapy and a trial of the TENS unit. See VA treatment records dated in 2007 and 2008.  Unlike when the RO previously considered and denied these claims in July 1995 on the premise that a chronic condition was not shown by evidence of, there now is at least evidence in the file indicating he may have the claimed conditions, which is the most fundamental requirement of claims for service connection.  

Therefore, the Board finds that the Veteran's testimony along with the VA treatment records is new and material to his claim.  Specifically, the Board finds that such new evidence warrants a VA examination in order to determine if the Veteran has current right knee and back disorders that are etiologically related to his military service.  See Shade, supra.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claims and, as such, raises a reasonable possibility of substantiating such claims.  The Veteran's claims of entitlement to service connection for right knee and back disorder are reopened.


ORDER

New and material evidence having been received to reopen the claims for service connection for right knee and back disabilities, to this extent only, the appeal is granted.



REMAND

Regarding his right knee and back disabilities, additional development action is necessary before the Board may review the appeal on the merits.  In light of the Veteran's contentions and VA treatment records, medical examination is needed to identify any claimed disability.  An opinion is also needed as to likelihood of a medical nexus between any diagnosed disability and military service. 

The claim of service connection for a right shoulder/arm disability must be readjudicated given the previous mischaracterization of the disability as a left shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request him to update the list of the doctors and health care facilities that have treated him for his claimed right knee and back disabilities.  If information is provided in sufficient detail, the RO/AMC should make arrangements to obtain all the records of the treatment afforded to the Veteran from all the sources listed by him that are not already on file.  All information obtained should be made part of the file.

2.  Schedule the Veteran for the appropriate examination to determine the nature and etiology of his right knee and back disabilities.  The claims folder should be made available to a VA examiner for review.  The examiner should provide opinion as to whether the Veteran currently has a chronic right knee and back disabilities, and if so, whether it is at least as likely as not related to his military service (that is, a probability of 50 percent or better).  The examiner should comment on the Veteran's inservice complaints and treatment for both right knee and back problems.  The rationale for any opinion expressed should be included in the report. 

To facilitate providing this additional comment, it is imperative the designated examiner review the claims file (for the relevant medical and other history).  This review includes considering this remand.

3.  Upon completion of this additional development, readjudicate the claims in light of this additional evidence.  If this claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  Additionally, the claim of service connection for a right shoulder disability should be readjudicated given that it was erroneously characterized as a left shoulder disability.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


